Citation Nr: 9924559	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-06 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to April 18, 
1980.  

In a rating in December 1981, the veteran was granted service 
connection for residuals of an injury to the right knee.  The 
disability was evaluated as 10 percent disabling, effective 
from April 19, 1980.  

In April 1995, the veteran submitted a claim for an increased 
rating for his right knee disability.  In a rating in October 
1995, the regional office granted the veteran a 20 percent 
evaluation for a disability of the right knee, effective from 
April 13, 1995, date of reopened claim.  The veteran then 
submitted a timely notice of disagreement, indicating that he 
believed that he was entitled to a rating in excess of 
20 percent for this disability.  

Later in October 1995, the veteran submitted a claim for a 
total rating based on individual unemployability.  The 
veteran also submitted claims for service connection for 
other disabilities.  These claims were denied.  The veteran 
then disagreed with the denial of his claim for a total 
rating based on individual unemployability.  He did not 
timely appeal the denial of his claims for service connection 
for other disabilities, and such claims are not currently 
before the Board.  

In February 1998, the Board considered and remanded the 
issues of entitlement to an increased rating for a right knee 
disability, evaluated as 20 percent disabling, and 
entitlement to a total rating based on individual 
unemployability.  The Board determined that additional 
development was required prior to final appellate action, 
including another special orthopedic examination of the 
veteran.  

After additional information was received, the regional 
office affirmed its previous denial of the veteran's claims 
for an increased rating and a total rating based on 
individual unemployability.  The case was then returned to 
the Board for appellate consideration.  

FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeals.  

2.  The veteran worked for the Post Office between 1981 and 
April 1994 when he was hospitalized for alcohol and drug 
abuse.  He worked as a laborer subsequently.  

3.  The veteran has completed two years of college education.  
He has been receiving vocational rehabilitation training 
since 1997, with an indication that he was hoping to pursue 
computer training.  

4.  His right knee has slight limitation of motion, with 
range of motion from 0 degrees to at least 100  degrees, 
slight lateral instability, slight swelling, and pain on 
extremes of motion.  X-rays of the right knee have shown a 
loose body in the joint, but no arthritis.  

5.  The veteran's right knee disability is not of sufficient 
severity to prevent him from obtaining and pursuing gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
disability of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.41, 4.42, 4.45, 4.59, and Part 4, Diagnostic Codes 5257, 
5260, 5261 (1998).  

2.  The criteria for a total rating by reason of individual 
unemployability have not been met.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.340, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains that his right knee 
disability is severely disabling.  He contends that he has 
chronic pain, instability, swelling, and crepitus in the 
right knee, that he repeatedly falls because of the 
instability in the right knee, and that he has limited his 
physical activities because of the disability of the right 
knee.  He also contends that potential employers will not 
hire him because of the disability of the right knee.  


I.  Background

The veteran injured his right knee while playing football in 
September 1979.  The X-rays of the right knee were negative, 
and the diagnostic impression was ligament strain.  On 
examination for discharge from service, the veteran 
complained of chronic right knee pain, and the physical 
examination noted complaints of locking and pain in the right 
knee, not considered disabling.  

On a VA examination in July 1980, the veteran complained of 
pain in the right knee since the injury in September 1979.  
On physical examination, there was flexion of the right knee 
from 0 degrees to 100 degrees, with some tenderness.  There 
was no unusual mobility.  X-rays of the right knee showed a 
large spur at the posterior aspect of the upper tibia.  

In a rating in September 1980, the veteran was granted 
service connection for residuals of an injury to the right 
knee, and it was evaluated as 10 percent disabling.  

VA outpatient treatment reports and reports of 
hospitalization show that the veteran received treatment for 
alcohol and drug abuse beginning in 1989.  A claim for a 
rating in excess of 10 percent was received from the veteran 
in April 1995.  A report of hospitalization shows that the 
veteran was hospitalized from April 5 to April 17, 1995, at a 
VA medical facility for alcohol and drug dependence.  

On a VA orthopedic examination in May 1995, the veteran 
reported that he had been employed at the Post Office from 
January 1981 to February 10, 1994, and that he had been 
employed in construction as a laborer from September 1994.  
He complained of constant pain in the right knee, and stated 
that the knee gave out periodically.  He also complained of 
cracking and popping in the knee.  He stated that prolonged 
sitting and standing aggravated the pain in the knee.  He 
indicated that he had requested a knee brace on several 
occasions, without any response.  

On physical examination, range of motion of the right knee 
was from 0 degrees to 100 degrees.  There was no swelling, 
deformity, or tenderness on movement of the patella.  The 
patellofemoral grinding test was negative.  The anterior and 
posterior Drawer tests were negative.  There was lateral 
instability noted.  Circumference of the right thigh and left 
thigh was equal.  There were swelling and tenderness noted in 
the popliteal fossa just above the gastrocnemius muscle.  
X-rays of the right knee showed a density posteriorly, but no 
arthritic spurring or loose body.  The diagnosis was 
residuals, postoperative, of the right knee, with limitation 
of motion, lateral instability, diffused atrophy of the 
quadriceps, a Baker's cyst, and retropatellar pain syndrome.  

On his claim for a total rating based on individual 
unemployability dated in October 1995, the veteran reported 
that he last worked earlier in the month.  He indicated that 
he had completed two years of college education.  

On a VA examination in April 1996, the veteran's complaints 
included swelling, stiffness, and pain in the right knee 
joint.  On physical examination, there was swelling in the 
right knee.  There was slight lateral instability.  Range of 
motion of the right knee was from 0 to 110 degrees.  An X-ray 
of the right knee performed the previous week revealed no 
acute fracture or fusion, but a loose body in the medial 
compartment was suspected.  The diagnosis was small calcific 
density in the medial compartment, suspiciousness of a loose 
body, and posterior tibial spurs.  

In January 1997, the veteran signed an application for a 
clothing allowance, indicating that he was wearing a knee 
brace.  Soon thereafter, the veteran was seen at a VA 
outpatient treatment center, wearing a hinged knee brace.  

A clinical social worker reported in June 1997 that the 
veteran was unemployed and homeless, and that he was 
participating in vocational rehabilitation, going to school, 
and was hoping to get computer training.

On a VA examination in September 1998, it was noted that 
arthroscopic diagnostic testing in 1990 had been negative, 
and that since that time, the veteran continued to have 
persistent problems in the right knee consisting of some 
pain, stiffness, locking, and giving way, but little 
swelling.  He reported that he had some problems with 
endurance, with prolonged standing and walking aggravating 
the knee.  

The veteran reported that he was not working currently, but 
that he was attending school.  He stated that he could 
perform normal daily activities.  He indicated that he wore a 
brace in the past, that the brace wore out, and that he was 
not currently wearing a brace.  He stated that the knee did 
flare up about two times a month, and that he would use a 
cane.  He stated that he was not on any medication for the 
knee.  

On physical examination, he ambulated without difficulty.  He 
could toe and heel walk, and squat.  There was some 
tenderness and soreness over the medial joint line.  Range of 
motion was from 0 degrees to 120 degrees flexion, both 
passively and actively, with some pain at the extremes of 
motion.  There was no effusion or crepitus.  The knee was 
stable to medial, lateral, anterior, and posterior testing.  
There was a negative McMurray's.  X-rays of the right knee 
showed that the joint spaces were normal, with an 
irregularity of the posterior portion of the right tibia.  
There was no arthritic spurring.  

II.  Analysis

The veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory required duty to 
assist under 38 U.S.C.A. § 5107 because it is a new claim and 
not a reopened claim.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is satisfied that all necessary 
evidence to reach a conclusion with regard to the question of 
an increased rating has been obtained by the regional office.  
In this regard, the veteran's medical history, as well as 
current clinical manifestations, have been reviewed in the 
context of all applicable regulations.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Ratings Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability, a 30 percent 
evaluation will be assigned where the disability is severe, a 
20 percent where disability is moderate, and a 10 percent 
where disability is slight.  

Under Diagnostic Code 5260 and 5261, a 30 percent evaluation 
will be assigned where flexion is limited to 15 degrees or 
extension is limited to 20 degrees.  A 20 percent evaluation 
will be assigned where flexion is limited to 30 degrees, or 
extension is limited to 15 degrees.  A 10 percent evaluation 
will be assigned where flexion is limited to 45 degrees or 
extension is limited to 10 degrees.  

The VA outpatient treatment reports and VA examinations since 
1995 reveal that the veteran does have some slight 
instability in the knee, with occasional swelling, locking, 
pain, and slight limitation of flexion.  While this condition 
is aggravated with exertion and prolonged use, the veteran 
reported in September 1988 that he could perform normal daily 
activities without much difficulty.  It was noted that he was 
attending school in September 1998, and physical examination 
showed no swelling, crepitus, or instability in the knee.  
Range of motion was from 0 degrees to 120 degrees of flexion.  

The Board finds that the veteran's symptoms do cause moderate 
disability of the right knee, but do not cause severe 
disability warranting a 30 percent evaluation under 
Diagnostic Code 5257.  Since the veteran is able to perform 
well during normal daily activities, without aggravating the 
knee, the disability picture does not show that the service-
connected disability produces or causes severe right knee 
disability.  In this regard, he does not meet the criteria 
for a 30 percent evaluation for limitation of motion of the 
knee as provided in Diagnostic Code 5260 and 5261.  In 
addition, since the veteran is evaluated for impairment of 
the knee, recurrent subluxation or lateral instability, under 
Diagnostic Code 5257, 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  
Also, it is noted that X-rays of the right knee do not show 
arthritis in the right knee joint.

The veteran is also seeking a total rating by reason of 
individual unemployability.  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainfully 
occupation.  38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainfully occupation as the result of a service-connected 
disability or disabilities.  If there is only one such 
disability, this disability shall be rated as 60 percent or 
more.  If there are two or more disabilities, there shall be 
at least one disability ratable as 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16.  

The criteria for a total rating by reason of individual 
unemployability indicates that only a veteran's service-
connected disabilities can be considered in determining 
whether the veteran is entitled to such a total rating.  In 
this case, it is clear that the veteran has nonservice-
connected problems, including drug and alcohol abuse, that 
caused periods of hospitalization and are the primary cause 
of his unemployment.  He has completed two years of college 
education, is currently attending school, and has previous 
work experience in the Post Office, and as a laborer.  He has 
indicated that he seeking training in a computer skill.  It 
has been determined that the veteran's sole service-connected 
disability, the disability of the right knee, is ratable as 
20 percent disabling, but not higher.  He does not meet the 
schedular criteria for a total rating based on individual 
unemployability.  

The question remains whether this right knee disability 
prevents him from obtaining and retaining gainful employment.  
In this regard, it is noted that the veteran does have some 
slight limitation of motion, occasional lateral instability, 
and occasional swelling in the right knee.  This disability 
is aggravated by prolonged exercise and use.  This would 
indicate that laboring type of jobs or employment requiring 
prolonged standing or exercise would be precluded.  However, 
more sedentary-type of employment would not be precluded.  In 
fact, the recent VA examination showed that the veteran was 
able to perform normal activities without too much 
difficulty.  He was attending school, a more sedentary 
lifestyle, and his symptoms were less than when he was 
attempting employment requiring manual labor.  The recent 
examination showed no swelling, crepitus, or instability in 
the knee while attending school.  Consequently, the present 
evidence establishes that the veteran is capable of pursuing 
gainful employment of a sedentary nature, and that his right 
knee disability, his only service-connected disability, does 
not preclude him from pursuing gainful employment.  


ORDER

Entitlement to a rating in excess of 20 percent for a right 
knee disability is not established.  Entitlement to a total 
rating based on individual unemployability is not 
established.  The benefits sought on appeal are denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

